GODBOLD, Senior Circuit Judge,
concurring in part and dissenting in part:
I concur in the opinion of the court except in two respects, as to which I dissent.
EXEMPTION OF CAPTAINS
I am not able to agree that, pursuant to the “short test,” captains are exempt from the overtime provisions of the Act after September 3, 1986 when pay for them began to be based on the exact number of hours they actually work. To meet the “short test” for exemption from overtime the employee must be paid “on a salary basis.” 29 C.F.R. § 541.118(a). As I understand it, the number of hours worked by captains varies in each 28-day period. Captains work 24 hours every third day with 12 hours off of one shift (the “relief day,” to minimize work in excess of 212 hours1). Accordingly, the pay of captains vacillates depending on the number of actual hours they work in each particular pay period. When a captain works four shifts in a two-week (14-day) pay period, he is paid for 96 hours. When he works five shifts in the next pay period he is paid for 120 hours.
This is not pay “on a salary basis,” as defined by § 541.118(a). The pertinent provisions of the Regulation are that one must be paid a predetermined amount, which amount is not subject to reduction because of variations in the quantity [and *808quality] of his work, that is, the employee must receive his full salary without regard to the number of days or hours worked.
Overtime pay for captains is subject to reduction based on the quantity of the work performed, four shifts or five shifts. The captains do not receive full or fixed pay without regard to time worked. To the contrary, pay fluctuates depending on time worked. This is hourly pay, pure and simple, not salary. That the fluctuations are predictable so that amounts of pay are predetermined at the beginning of each year does not eliminate the fact that payment does fluctuate based on variations in quantity of work.2
RETROACTIVE CALCULATION OF PAY AND OVERTIME PAY
April 15-September 3, 1986
As the district court found, for the period April 15-September 3, 1986 firefighters understood that if they worked all scheduled shifts they would be paid “full pay,” that is, all pay to which they were entitled under their basic contract rights with the city in accordance with longstanding custom. Nothing was done to change their expectations until after September 3.
Garcia v. San Antonio Transit Authority, 469 U.S. 528, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985) made overtime provisions of the Fair Labor Standards Act applicable to municipal employees. After Garcia a municipality could no longer pay on a straight time basis for overtime hours worked. To ease the transition to overtime pay for cities like Atlanta, Congress enacted the FLSA Amendments of 1986, Pub.L. 99-150, one of the provisions of which, for state and local governments, postponed the effective date of required overtime pay to April 15, 1986, one year from the date of the Garcia decision. During the one year of grace Atlanta did not adjust the work arrangements of its firefighters to meet the fiscal problems created by hours in excess of the 212-hour threshold, see n. 1, supra, becoming compensable at overtime rates. It continued to pay for all work on a “straight time” basis. Then, in the fall of 1986, having failed to act during the grace period, the city converted to a new hourly pay system for firefighters, effective September 3, with overtime pay to commence once the 212 hour threshold has been reached in each 28-day cycle. This left unresolved, however, the city’s obligation for overtime pay between April 15 and September 3. Obviously this imposed a fiscal burden upon the city. The city purported to address this obligation by retroactively recalculating the compensable hours each firefighter worked between April 15 and September 3 and recalculating base pay and figuring overtime. It did not count relief days actually worked and it did not count as hours worked holidays not actually worked (previously treated as work time because firefighters could take holidays as leave time).3 Before April 15 both of these elements had been counted as work time. In short, for the April 15-Sep-tember 3 period, the city retroactively redefined what constituted work in order to reduce hours worked by firefighters, thereby reducing base pay earned for the period. *809It reduced overtime pay due by setting off against it overpayments of base pay as shown by the new calculation. Some firefighters simply suffered a reduction in their overtime pay. For others, the recouped base pay exceeded their earned overtime, so that they were required to reimburse the city, and their pay checks were docked until the city was repaid.
The effect of the city’s actions was a raid upon the overtime pay of employees. It is obvious that it could not stand. The district court held that it violated the rights of the firefighters to be paid in accordance with their contract rights based on longstanding custom, and that funds recouped by the city must be repaid. But, the court held, the Act had not been violated because the city had not intended to discriminate. Therefore, it denied liquidated damages and attorney fees, recoverable under § 8 of the Act for such a violation of overtime pay provisions.
I would hold that there was intentional discrimination, but there is no need to debate this point because intent to discriminate is not required. Blanton v. City of Murfreesboro, 856 F.2d 731 at 735 (6th Cir.1988). That case discusses fully the legislative history that clearly shows intent to discriminate is not relevant.
The Act was intended to preserve the right of a governmental employer, at some future time, to adjust rates of pay in response to fiscal concerns not directly attributable to the impact of extending FLSA coverage to their employees. But the Act also intended to preserve the premium rate requirement for overtime pay that had been a part of the Act for half a century. A municipality cannot unilaterally reduce pay or benefits so as to negate the premium overtime compensation mandated by the legislation. A contrary result would allow public employers to deny permanently the overtime compensation that the Garcia decision and congressional act intended public employees to receive. Blanton, id. In Blanton, the city of Murfreesboro, like Atlanta, redefined the contours of compen-sable time (in its case, by excluding meal time and sleep time as compensable). The firefighters objected, so the city adjusted their base wage rate downward. Similarly, in Alexander v. City of Plainview, 694 F.Supp. 221 (N.D.Tex.1988), the city reduced the hourly rate of pay. None of these devices survived scrutiny.
There is not even a whisper of a suggestion of any acceptable justification for the city’s retroactively changing the method of calculating hours of compensable work already established for the April 15-Septem-ber 3 period other than to reduce its liability for overtime pay, which is precisely what it did and precisely the type of action that the Act proscribes.4 It is true that the Act does not require an employer to compensate employees for holiday time and personal convenience time, or to count hours not actually worked in determining whether the threshold for overtime has been met. But that is not what is involved in this case. There could hardly be a clearer demonstration of violation of the Act than occurred: Under contract arrangements currently in effect, firefighters had established compensable time and been paid base pay for it. Then their compensa-ble time was retroactively recalculated and reduced pursuant to new standards, with the consequence that they were found to have been overpaid. These manufactured overpayments were applied against the city’s obligations for overtime pay that it should have, but had not, paid during the same period. This was not only a violation of the contract but of the Act as well, and for this aspect of the case the firefighters were entitled to liquidated damages pursuant to 29 U.S.C. § 216(b) and to attorney fees.

. This is the threshold that, for firefighters, separates base pay and overtime pay. 29 C.F.R. § 553.230.


. The district court addressed the contention of plaintiffs that captains were not salaried employees because they were subject to having their pay docked for arriving late or for other violations of Fire Bureau regulations, and rejected it because there was no evidence that captains were actually docked. The district court did not address the point I have described, nor has this court addressed the issue on appeal.
The district court also rested its decision concerning the "on a salary” issue on a letter from the Administrator of the Wage and Hour Division to the city stating that the Division would not enforce the "salary basis" requirement for captains. The district court stated it would give "substantial deference” to that decision. The Division did not construe §§ 541.118(a) and 541.2(e)(2) as not applicable to the captains or suggest that in fact the captains met the salary requirement. Rather it chose, as an administrative matter, not to insist upon compliance. No authority has been offered to support the idea that this discretionary administrative decision to eschew enforcement deprived employees of the private rights accorded them by the statute and the Regulations.


. Plaintiffs contend that the city’s new standards for compensable work for the April 15 — September 3 period violated provisions of the city’s own ordinance. I merely note the contention; I have not pursued it.


. There is a suggestion in the district court’s opinion that the city was delayed in learning of the grace period and that it had difficulty getting its computers to handle the intricacies of the pay system for firefighters. Neither is a valid reason for the city’s action.